DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone conversation with Mr. James Katz on 03/07/21.
THE APPLICATION HAS BEEN AMENDED AS DETAILED:
Claims:
(Currently Amended) A system for enabling communication among a plurality of hardware match engines of an electronic trading system, the system comprising:a processor and a memory coupled therewith, the memory storing computer executable instructions which, when executed by the processor, cause the processor to implement a first logic component external to and coupled with each of the plurality of hardware match engines, each of the plurality of hardware match engines comprising an order input and exclusively implementing at least one market for an associated financial instrument comprising at least one component instrument by being exclusively operative to attempt to match an incoming order for a transaction for the associated financial instrument received via the order input with at least one other previously received but unsatisfied order for a transaction counter thereto for the associated financial instrument, to at least partially satisfy one or both of the incoming order or the at least one other previously received order;	the first logic component being operative to receive match event data from an output of all of the plurality of hardware match engines, the match event data being indicative of whether that hardware match engine was able to match an incoming order to that hardware match engine for at least one transaction for the associated financial instrument associated with that hardware match engine with at least one previously received but the computer executable instructions being further executable by the processor to cause the processor to implement a second logic component operative to, when the incoming order together with the identified set of previously received but unsatisfied orders, if the component instruments thereof were completed there between, include at least one fully unsatisfied order having at least one fully unsatisfied component instrument thereof, for each of the at least one fully unsatisfied order for a financial instrument having more than one component instrument, generate, for each at least one fully unsatisfied component instrument, a first synthetic solicitation for a counter transaction for a financial instrument comprising a component instrument identical to the at least one fully unsatisfied component instrument and communicate the generated first synthetic solicitation to a plurality of market participants to cause one or more of the plurality of market participants to submit the counter transaction; and	the second logic component being further operative to, for any two or more of the at least one fully unsatisfied orders for financial instruments each having only one component instrument, identify a financial 
(Currently Amended) A system for enabling communication among a plurality of hardware match engines of an electronic trading system, the system comprising:	a processor and a memory coupled therewith, the memory storing computer executable instructions which, when executed by the processor, cause the processor to implement an implicator external to and coupled with each of the plurality of hardware match engines, each of the plurality the computer executable instructions being further executable by the processor to cause the processor to implement an order generator coupled with the implicator and operative to, when the incoming order together with the identified set of previously received but unsatisfied 
(Previously Presented) The system of claim 2 wherein the synthetic solicitations are communicated to the market participants substantially simultaneously with a communication indicating that the incoming order has not been fully satisfied to the market participant of the plurality of market participants which sent the incoming order.
(Previously Presented) The system of claim 2 wherein the financial instrument comprises more than one component instrument.
(Previously Presented) The system of claim 2 wherein the financial instrument comprises one of a futures contract, an option contract, a spread contract, or combinations thereof.
(Original) The system of claim 2 wherein the incoming order further specifies a price, a quantity and an intent to one buy or sell the specified quantity of the financial instrument at the specified price.
(Original) The system of claim 2 wherein at least one of the other financial instruments of the previously received but unsatisfied orders is associated with a match engine different from the match engine associated with the associated financial instrument of the incoming order.
(Canceled) 
(Previously Presented) The system of claim 2 wherein the order generator is further operative to, when the incoming order together with the identified set of previously received but unsatisfied orders, if the transactions for the component instruments of the financial instruments thereof were completed there between, includes at least one fully unsatisfied order, cause the unsatisfied portion of the incoming order to be treated as a previously received but unsatisfied order to await another subsequently received incoming order counter thereto for the associated financial instrument, in at least partial satisfaction of one or both of the subsequently received incoming order or the unsatisfied portion of the incoming order.
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Previously Presented) A computer implemented method for enabling communication among a plurality of hardware match engines of an electronic trading system comprising a plurality of hardware match engines, each of the plurality of hardware match engines comprising an order input and exclusively implementing at least one market for an associated financial instrument comprising at least one component instrument by being exclusively operative to attempt to match an incoming order for a transaction for the associated financial instrument received via the order input with at least one other previously received but unsatisfied order for a transaction counter thereto for the associated financial instrument, to at least partially satisfy one or both of the incoming order or the at least one other previously received order, the method comprising:	receiving, by a processor external to and coupled with each of the plurality of hardware match engines, match event data from an output of all of the plurality of hardware match engines, the match event data being 
(Previously Presented) The method of claim 14 wherein the synthetic solicitations are communicated to the market participants substantially simultaneously with a communication indicating that the incoming order has not been fully satisfied to the market participant of the plurality of market participants which sent the incoming order.
(Previously Presented) The method of claim 14 wherein the financial instrument comprises more than one component instrument.
(Previously Presented) The method of claim 14 wherein the financial instrument comprises one of a futures contract, an option contract, a spread contract, or combinations thereof.
(Original) The method of claim 14 wherein the incoming order further specifies a price, a quantity and an intent to one buy or sell the specified quantity of the financial instrument at the specified price.
(Original) The method of claim 14 wherein at least one of the other financial instruments of the previously received but unsatisfied orders is associated with a match engine different from the match engine associated with the associated financial instrument of the incoming order.
(Canceled)
(Previously Presented) The method of claim 14 further comprising causing, when the incoming order together with the identified set of previously received but unsatisfied orders, if the transactions for the component instruments of the financial instruments thereof were completed there between, includes at least one fully unsatisfied order, the unsatisfied portion of the incoming order to be treated as a previously received but unsatisfied order to await another subsequently received incoming order counter thereto for the associated financial instrument, in at least partial satisfaction of one or both of the subsequently received incoming order or the unsatisfied portion of the incoming order.
(Canceled) 
(Canceled)
(Canceled)
(Canceled) 
(Canceled) 


Status of Claims
Claims 1-7, 9, 14-19, and 21 are allowed in this application.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The instant invention overcomes 35 USC 101 because the examiner has determined that there is no abstract idea under the 2nd prong of the step 2A test.   Under the 1st prong, the “abstract idea” is identified as performing trade matching in a financial instrument trading system. Under the 2nd prong, the additional elements (most other elements that are not part of the “abstract idea”) integrate the “abstract idea” exception into a practical application.  Essentially, in order to achieve the goal of the invention, all the other elements – processors, hardware memory, and multiple matching engines – being performed to make possible the 
As recited in the claims, claim contains the specific elements of 
“a first logic component external to and coupled with each of the plurality of hardware match engines, each of the plurality of hardware match engines comprising an order input and exclusively implementing at least one market for an associated financial instrument comprising at least one component instrument by being exclusively operative to attempt to match an incoming order for a transaction for the associated financial instrument 
the first logic component being operative to receive match event data from an output of all of the plurality of hardware match engines, the match event data being indicative of whether that hardware match engine was able to match an incoming order to that hardware match engine for at least one transaction for the associated financial instrument associated with that hardware match engine with at least one previously received but unsatisfied order for a transaction counter thereto for the associated financial instrument, in at least partial satisfaction of one or both of the incoming order or the at least one other previously received order, the first logic component being operative to store the match event data received from each of the plurality of hardware match engines in a shadow order book data structure maintained external to the plurality of hardware match engines and stored in a memory coupled with the first logic;
the first logic component being further operative to, when the match event data indicates that the incoming order has not been fully satisfied and prior to the match event data being communicated externally to the trading system, identify, using an implied opportunity identification algorithm and the stored match event data in the shadow order book data structure, a set of previously received but unsatisfied orders received by any of the plurality of hardware match engines wherein, for any residual of each particular of the at least one component instrument of the associated financial instrument of the incoming order…
a second logic component operative to, when the incoming order together with the identified set of previously received but unsatisfied orders, if the component instruments thereof were completed there between, include at least one fully unsatisfied order having at least one fully unsatisfied component instrument thereof, for each of the at least one fully unsatisfied order for a financial instrument having more than one component instrument, generate, for each at least one fully unsatisfied component instrument, a first synthetic solicitation for a counter transaction for a financial instrument comprising a component  instrument identical to the at least one fully unsatisfied component instrument and communicate the generated first synthetic solicitation to a plurality of market participants to 
the second logic component being further operative to, for any two or more of the at least one fully unsatisfied orders for financial instruments each having only one component instrument, identify a financial instrument comprising a combination of those component instruments, and for each identified financial instrument, generate a second synthetic solicitation for a counter transaction therefore and submit the second synthetic solicitation to the particular hardware match engine, via the order input thereof, of the plurality of hardware match engines associated with the financial instrument for which the solicitation is for to cause the associated hardware match engine to communicate the synthetic solicitation to the plurality of market participants, wherein the submission of the second synthetic solicitation causes the associated match engine to generate match event data based thereon and communicate the generated match event data to a plurality of market participants to solicit an order counter to the synthetic order (emphasis examiner’s)”

The instant invention overcomes 35 USC §103 rejection because the 
As recited in the claims, claim specific elements of:
“a first logic component external to and coupled with each of the plurality of hardware match engines, each of the plurality of hardware match engines comprising an order input and exclusively implementing at least one market for an associated financial instrument comprising at least one component instrument by being exclusively operative to attempt to match an incoming order for a transaction for the associated financial instrument received via the order input with at least one other previously received but unsatisfied order for a transaction counter thereto for the associated financial instrument, to at least partially satisfy one or both of the incoming order or the at least one other previously received order;
the first logic component being operative to receive match event data from an output of all of the plurality of hardware match engines, the match event data being indicative of whether that hardware match engine was able to match an incoming order to that hardware match engine for at least one transaction for the associated financial instrument associated with that hardware match engine with at least one previously received but the first logic component being operative to store the match event data received from each of the plurality of hardware match engines in a shadow order book data structure maintained external to the plurality of hardware match engines and stored in a memory coupled with the first logic;
the first logic component being further operative to, when the match event data indicates that the incoming order has not been fully satisfied and prior to the match event data being communicated externally to the trading system, identify, using an implied opportunity identification algorithm and the stored match event data in the shadow order book data structure, a set of previously received but unsatisfied orders received by any of the plurality of hardware match engines wherein, for any residual of each particular of the at least one component instrument of the associated financial instrument of the incoming order…
a second logic component operative to, when the incoming order together with the identified set of previously received but unsatisfied orders, if the component instruments thereof were completed there between, include at 
the second logic component being further operative to, for any two or more of the at least one fully unsatisfied orders for financial instruments each having only one component instrument… generate a second synthetic solicitation for a counter transaction therefore and submit the second synthetic solicitation to the particular hardware match engine, via the order input thereof, of the plurality of hardware match engines associated with the financial instrument for which the solicitation is for to cause the associated hardware match engine to communicate the synthetic solicitation to the plurality of market participants, wherein the submission 
The prior art of record, Siddall (20110313905) teaches an financial electronic trading where a financial instrument associated with a requests-for-quotes (RFQ) may be provided to an implied spread determination module to trigger the determination of whether implied orders exist related to that particular financial instrument.  More particularly, implied spread financial transactions are generated using information from requests for quotes (RFQs).  However, Siddall does not teach or suggest specific a trading system with logic component storing the match event data received from each of the plurality of hardware match engines in a shadow order book data structure maintained external to the plurality of hardware match engines and stored in a memory coupled with the logic AND when the match event data indicates that the incoming order has not been fully satisfied and prior to the match event data being communicated externally to the trading system, identify, using an implied opportunity identification algorithm and the stored match event data in the Bauerschmidt (20070118460) teaches methods relate to allowing trading of contracts on a centralized matching and clearing mechanism, enabling anonymous transactions, centralized clearing, efficient settlement and the provision of risk management/credit screening mechanisms.  Whipp, Rob (“Strip Bonds - Are they really the investment for you?” Money Management Newsletter,  http://www.fiscalagents.com/newsletter/4stripbd.shtml May 1995) teaches a debt instrument that can be financially separated into two parts, the face value (principal) and the coupons (interest rate).   
Siddall, Bauerschmidt, and Whipp – alone or in combination – do not disclose the specific data storage arrangements for the shadow order book and the identification of implied opportunity prior to the match event data being communicated externally to the trading system.  The closest prior art found in the examiner’s interference search are (1) Ibbotson (20070100732) which teaches implied orders, trade matching algorithm, matching in multiple markets, and (2) Callaway  (20100017321) which teaches synthetic implied spread order used to facilitate matching by the electronic match engine of the synthetic implied spread order with the one or more resting orders.  Both Ibbotson and Callaway suffer from the same deficiency as the prior art of record in that it lacks the precise data storage arrangements and the timing of data transmission to trading system.  Therefore the claims are deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/


/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692